--------------------------------------------------------------------------------

Exhibit 10.40
 
L3 TECHNOLOGIES, INC.


SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


(Restated January 1, 2017)


ARTICLE I
PURPOSE OF THE SERP


The purpose of this L3 Technologies, Inc. Supplemental Executive Retirement Plan
is to provide supplemental retirement income for a select group of management
and highly compensated employees of L3 Technologies, Inc. and certain of its
subsidiaries and divisions by providing benefits equal to those benefits that
cannot be provided under certain tax-qualified pension plans because of the
limitations of Sections 401(a)(17) and 415 of the Internal Revenue Code of 1986,
as amended.


The Plan was effective as of May 1, 1997. It was amended and restated in 1999
and 2000. The Plan was amended and restated effective January 1, 2005 to comply
with the requirements of Section 409A of the Code, except for Sections 3.4 and
3.5 which were amended effective January 1, 2009.


Effective after the close of business on December 31, 2016, L-3 Communications
Corporation changed its name to L3 Technologies, Inc. Accordingly, the name of
the Plan was changed from the L-3 Communications Corporation Supplemental
Executive Retirement Plan to the L3 Technologies, Inc. Supplemental Executive
Retirement Plan effective January 1, 2017.


The Plan is amended and restated effective January 1, 2017.


ARTICLE II
DEFINITIONS


Additional SERP Participant – An employee of a Participating Company who is not
eligible to participate in a Participating Company sponsored defined benefit
pension plan and designated by the Board or the Compensation Committee thereof
as eligible to participate in the SERP.


Adjusted Compensation – The Participant’s “compensation” as defined in the
applicable Pension Plan provided that (1) base salary deferred by a Participant
under any deferred compensation plan sponsored by the Company shall be taken
into account, (2) management incentive bonuses, whether or not deferred by a
Participant under any deferred compensation plan sponsored by the Company shall
be taken into account, and (3) the limitations under Section 401(a)(17) of the
Code shall not apply.


Beneficiary – The Participant’s beneficiary with respect to the Pension Benefit
payable under the Pension Plan or such Beneficiary elected at the time of
benefit commencement.
 

--------------------------------------------------------------------------------




Board – With respect to periods beginning on or after January 1, 2017, the Board
of Directors of L3 Technologies, Inc. and with respect to periods ending on or
before December 31, 2016, the Board of Directors of L-3 Communications Holdings,
Inc.


Code – The Internal Revenue Code of 1986, as amended.


Committee – The committee described in Section 6.1, which administers this SERP.


Company – L3 Technologies, Inc.


Participant – The individuals who are described in (a) or (b) below:


(a)           An employee of a Participating Company who participates in a
Pension Plan and (1) whose Adjusted Compensation for a calendar year, including
all amounts deferred by the employee under any deferred compensation plan
sponsored by the Company, exceeds the maximum dollar amount for that year under
Section 401(a)(17) of the Code, or (2) for whom benefits under the Pension Plan
are limited by Sections 401(a)(17) or 415 of the Code, provided that the
employee meets any other requirements as determined by the Committee in its sole
and exclusive discretion. An employee who satisfies the requirements for
participation in this SERP for any calendar year shall continue to be a
Participant for all subsequent years regardless of whether he or she meets the
participation requirements of this paragraph for any such subsequent year.


(b)           An employee who is an Additional SERP Participant.


The Committee shall limit participation in this SERP to a select group of
management or highly compensated employees within the meaning of Title I of the
Employee Retirement Income Security Act of 1974, as amended, as determined by
the Committee, in its sole and exclusive discretion.


Participating Company – The Company and any affiliate thereof that maintains a
Pension Plan listed in Appendix A.


Pension Benefit – The Participant’s accrued benefit under the Pension Plan.


Pension Plan – The tax-qualified defined benefit plan, among those listed in
Appendix A, in which the Participant participates (or, in the case of an
Additional SERP Participant, would have been eligible to participate had he or
she been an employee of the Participating Company on the date prior to the date
the Pension Plan was frozen to newly hired employees).


Section 409A Change of Control Event – A change in ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Section 409A(a)(2)(A)(v) of the
Code.


SERP – This L3 Technologies, Inc. Supplemental Executive Retirement Plan.


Supplemental Pension Benefit – The benefit, if any, to which a Participant is
entitled under the terms of this SERP.
 

  2
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




ARTICLE III
ELIGIBILITY FOR AND AMOUNT OF BENEFITS


3.1           Eligibility for Benefits. A Participant who terminates employment
and is entitled to a Pension Benefit under the terms of the Pension Plan (or, in
the case of an Additional SERP Participant, would have been entitled to a
Pension Benefit had he or she been an employee of the Participating Company on
the date prior to the date the Pension Plan was frozen to newly hired employees)
shall be entitled to a Supplemental Pension Benefit in an amount determined in
accordance with Section 3.2 or any applicable Appendix and payable in accordance
with Sections 3.4 , 3.5 and 3.6.


3.2           Amount of Benefit for General SERP Participants. Except as
otherwise provided in Section 3.3, Appendix B-1 or B-2, the Supplemental Pension
Benefit shall be equal to the excess, if any, of:


(a)           the benefit that would have been paid under the applicable Pension
Plan to such Participant (or his or her Beneficiary), in the normal form of
benefit payable to a single participant pursuant to the terms of the Pension
Plan, based on Adjusted Compensation and irrespective of the limitations of
Sections 401(a)(17) and 415 of the Code, less


(b)           the Pension Benefit that is actually payable under the Pension
Plan to such Participant (or his or her Beneficiary), in the normal form of
benefit payable to a single participant, based on “compensation” as defined in
the Pension Plan and taking into account the limitations of Sections 401(a)(17)
and 415 of the Code.


The Supplemental Pension Benefit resulting from (a) less (b) in this Section 3.2
is then further reduced based upon early commencement and optional form elected,
if any. The reduction factors utilized for an early commencement are equivalent
to the early reduction factors provided under the Pension Plan. For a surviving
spouse Beneficiary where the Participant is deceased prior to commencement of
the Pension Plan or Supplemental Pension Plan Benefit the Supplemental Pension
Benefit will be reduced for early commencement, if applicable, and payable as a
survivor benefit of a 50% joint and survivor annuity.


3.3           Amount of Benefit for Additional SERP Participants. The
Supplemental Pension Benefit for an Additional SERP Participant shall be the
benefit that would have been paid under the Pension Plan to such Participant (or
his or her Beneficiary), based on Adjusted Compensation and irrespective of the
limitations of Sections 401(a)(17) and 415 of the Code, if the Additional SERP
Participant had been eligible to participate in the Pension Plan had it not been
frozen to newly hired employees (but without regard to the Pension Plan
provisions reflecting the limitations of Sections 401(a)(17) and 415 of the
Code). Notwithstanding the foregoing, the Committee may determine in its
discretion, at the time an employee is designated as an Additional SERP
Participant, the period during which benefit accrual service, vesting service
and compensation will be taken into account in determining the Supplemental
Pension Benefit for an Additional SERP Participant.
 

  3
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




3.4           Form of Benefit Payments.


(a)           Except as otherwise provided in subsections (b) or (c) below, any
Supplemental Pension Benefit to which a Participant is entitled under this SERP
shall be paid in the form of a life annuity.


(b)           A Participant may elect not more than 90 days prior to the event
that gives rise to the right to benefit payments to receive any Supplemental
Pension Benefit to which he or she is entitled in the form of a 50%, 75% or 100%
joint and survivor annuity, or a life annuity with ten years certain, each of
which shall be the actuarial equivalent of the Participant’s Supplemental
Pension Benefit payable as a life annuity using a 6% interest rate and the
mortality table under Rev. Rul. 2001-62. Upon the death of a Participant who has
commenced a Supplemental Pension Benefit and has elected a 50%, 75% or 100%
joint and survivor annuity or a life annuity with ten years certain, benefits
shall continue to be paid to the Participant’s Beneficiary, provided that such
Beneficiary survives the Participant.


(c)           If the present value of the Participant’s Supplemental Pension
Benefit is $5,000 or less at the time payments are to commence, the entire
amount of such Supplemental Pension Benefit, payable as a life annuity, shall be
paid to the Participant in one payment. The present value of the Participant’s
Supplement Pension Benefit shall be determined using the actuarial assumptions
under Section 417(e) of the Code as such actuarial assumptions are incorporated
in the Pension Plan and in effect on the date of payment.


3.5           Time of Benefit Payments.


(a)           Except as otherwise provided in subsection (b) or (c) below, a
Supplemental Pension Benefit to which a Participant is entitled under this SERP
shall be payable on the later of Participant’s termination of employment date or
the Participant’s earliest retirement date under the applicable Pension Plan.
The Participant’s earliest retirement date under the applicable Pension Plan
shall mean the earliest date on which the Participant may begin to receive
payment of his Pension Benefit.


(b)           If the Supplemental Pension Benefit becomes payable due to
termination of employment (other than due to death), the first payment shall be
made on the date that is six months following the termination of employment
date. In such case, the amount of Supplemental Pension Benefit shall be
determined as of the termination of employment date but actuarially increased to
reflect the six-month delay in payment using the actuarial factors set forth in
Section 3.4(b) or (c) (as applicable) or, with respect to a Supplemental Pension
Benefit payable in the form set forth in Section 3.4(a), the same actuarial
assumptions provided for under Section 3.4(b).


(c)           Notwithstanding the foregoing, if a Participant elects on or after
January 1, 2008 and on or before December 31, 2008, in accordance with Notice
2007-86, 2007-46 IRB 990, the date on which benefit payments are to commence,
payment of his or her Supplemental Pension Benefit shall be paid in accordance
with such election. Such election will be effective only if it applies to
amounts that would not otherwise be payable in 2008 and does not cause any
amount to be paid prior to January 1, 2009.
 

  4
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




3.6           Payment on Change of Control.


(a)           Notwithstanding any other provision of this SERP to the contrary,
in the event of a Change of Control, a Participant who has not begun receiving
benefits under this SERP and either (1) has a vested right to a Pension Benefit
under the terms of the Pension Plan at the time of the Change of Control or (2)
in the case of an Additional SERP Participant has completed five years of
service with the Company at the time of the Change of Control shall be entitled
to receive a Supplemental Pension Benefit in the amount determined under Section
3.2 or 3.3 or Appendix B-1 or B-2, in each case as of the date immediately
preceding the Change of Control, which benefit shall be paid in a lump sum
within 60 days following the date of the Change of Control. A Participant who
began to receive benefits under this SERP prior to a Change of Control shall
continue to receive payment of benefits in the same amount and in the same form
as such benefits were paid prior to the Change of Control. The lump sum value of
the Participant’s Supplement Pension Benefit shall be determined using the
actuarial assumptions under Section 417(e) of the Code as such actuarial
assumptions are incorporated in the Pension Plan and in effect on the day of
payment.


(b)           For purposes of this SERP, a Change in Control shall be deemed to
occur upon a Section 409A Change of Control Event that also constitutes one or
more of the following:


(1)           The acquisition by any person or group (including a group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”)), other than the Company or any of its
subsidiaries, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a majority of the combined voting power
of the Company’s then outstanding voting securities, other than by any employee
benefit plan maintained by the Company;


(2)           The sale of all or substantially all of the assets of the Company
and its subsidiaries taken as a whole; or


(3)           The election, including the filling of vacancies, during any
period of 24 months or less, of 50 percent or more of the members of the Board
without the approval of Continuing Directors, as constituted at the beginning of
such period. “Continuing Directors” shall mean any director who either (i) is a
member of the Board on July 1, 1997, or (ii) is nominated for election to the
Board by a majority of the Board which is comprised of directors who were, at
the time of such nomination, Continuing Directors.


3.7           Forfeiture of Benefits.


(a)           Notwithstanding any other provision of this SERP to the contrary,
a Participant shall forfeit any and all benefits under this SERP (including
benefits that are to be paid in the future and benefits that have already
commenced payment) if the Participant (1) is dismissed for “Cause”, (2) becomes
employed by another employer (or becomes self-employed) in substantial
competition with a Participating Company, or (3) engages in conduct detrimental
or contrary to the best interests of a Participating Company. “Cause” means an
Employee’s:
 

  5
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




(1)           intentional failure to perform reasonably assigned duties;


(2)           dishonesty or willful misconduct in the performance of duties;


(3)           engaging in a transaction in connection with the performance of
duties to the Company or its affiliates which transaction is adverse to the
interests of the Company and is engaged in for personal profit or;


(4)           willful violation of any law, rule or regulation in connection
with the performance of duties (other than traffic violations or similar
offenses).


For purposes of this definition, an act, or failure to act, on an Employee’s
part shall be deemed “willful” if done, or omitted to be done, by an Employee in
bad faith and without reasonable belief that Employee’s action or omission was
in the best interest of the Company.


(b)           The Committee shall have full discretionary authority to make
determinations under this Section 3.7. Any forfeiture determination made by the
Committee shall be final and binding. The Committee may make a retroactive
determination that a Participant’s SERP benefits are forfeited under this
Section 3.7 after payment of SERP benefits has commenced. Such a forfeiture
shall be effective as of the date that the Committee determines the events of
forfeiture have occurred. Any SERP benefits that have been paid after the
effective date of the retroactive forfeiture determination shall be considered a
mistaken payment under Section 7.5.


ARTICLE IV
UNFUNDED PLAN


4.1           Unfunded Status of SERP.


(a)           This SERP constitutes a contractual promise by each Participating
Company to make payments in the future, and a Participant’s rights shall be
those of a general, unsecured creditor of the Participating Company. A
Participant shall not have any beneficial interest in this SERP. Notwithstanding
the foregoing, to assist each Participating Company in meeting its obligations
under this SERP, the Committee may set aside assets in a trust described in
Revenue Procedure 92-64, 1992-2 C.B. 422 (generally known as a “rabbi trust”),
and the Committee may direct that its obligations under this SERP be satisfied
by payments out of such trust or trusts. It is each Participating Company’s
intention that this SERP be unfunded for federal income tax purposes and for
purposes of Title I of the Employee Retirement Income Security Act of 1974.


(b)           Notwithstanding the above, in the event of a Change of Control,
each Participating Company shall promptly fund all benefits due under this SERP
to those Participants who are current employees or former employees with vested
rights of such Participating Company, determined as of the date of the Change of
Control, by making a contribution to an irrevocable trust established to pay
benefits under this SERP.
 

  6
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




4.2           Nonalienability of Benefits. A Participant’s rights to benefit
payments under this SERP shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant or his or her Beneficiary except as
otherwise required by law.


ARTICLE V
AMENDMENT OR TERMINATION


5.1           Amendment. The Board, the Compensation Committee of the Board or,
to the extent permitted by resolution of the Board or the Compensation
Committee, any delegate of the Board or Compensation Committee may amend,
modify, suspend or discontinue this SERP at any time; provided, however, that no
such amendment, modification, suspension or discontinuance of the SERP shall
have the effect of reducing a Participant’s Supplemental Pension Benefit
determined as though the Participant had terminated employment with the
Participating Company on the date of the amendment, modification, suspension or
discontinuance.


5.2           Termination. The Board or the Compensation Committee of the Board
reserves the right to terminate this SERP (by amendment to the SERP) at any time
and to pay any benefits under this SERP in a lump sum immediately following such
termination or at such time thereafter as it may determine, provided that any
payments on termination of the Plan must comply with the requirements of
Treasury Regulation §1.409A-3(j)(4)(ix).


ARTICLE VI
ADMINISTRATION


6.1           The Committee. This SERP shall be administered by the Compensation
Committee of the Board or such other committee (whether of the Board or of
executives of the Company) as may be designated by the Board to administer this
SERP. The Compensation Committee or such other committee designated by the Board
to administer this SERP is referred to in this document as the “Committee.”


6.2           Delegation and Reliance. The Committee may delegate to any officer
or employee of the Company the authority to execute and deliver those
instruments and documents and to take, or refrain from taking, all actions
deemed necessary, advisable or convenient for the effective administration of
this SERP in accordance with its terms and purposes. The Committee may also
appoint a plan administrator or any other agent and delegate to such
administrator or agent such powers and duties in connection with the
administration of the SERP as the Committee may deem appropriate. In making any
determination or in taking or not taking any action under this SERP, the
Committee may obtain and rely upon the advice of experts, including professional
advisors to the Company. No member of the Committee or officer of any
Participating Company who is a Participant may participate in any decision
specifically relating to his or her individual rights or benefits under this
SERP.
 

  7
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




6.3           Powers of the Committee. The Committee shall administer this SERP
in accordance with its terms. The Committee shall have full discretion to
construe and interpret the terms and provisions of this SERP, which
interpretation or construction shall be final and binding on all parties,
including but not limited to the Company, the Participating Companies and any
Participant or Beneficiary. The Committee shall administer this SERP in a
uniform and nondiscriminatory manner and in full accordance with any and all
laws applicable to the SERP. The Committee shall have all powers necessary to
administer the SERP, including without limitation, in addition to those powers
set forth above, the following:


(a)           to determine whether individuals qualify as the Participants in
the SERP;


(b)           to determine the amount of benefits payable to Participants and
their Beneficiaries;


(c)           to maintain all records that may be necessary for the
administration of the SERP; and


(d)           to make and publish rules and procedures for the administration of
the SERP.


6.4           Exculpation and Indemnity. To the extent permitted by applicable
law, the Company shall indemnify and hold harmless the Committee and each member
thereof and delegates of the Committee who are employees of the Company or a
Participating Company against any and all expenses, liabilities and claims,
including legal fees to defend against such liabilities and claims, arising out
of their discharge of responsibilities under or incident to the SERP, other than
expenses, liabilities and claims arising out of their willful misconduct. This
indemnity shall not preclude such further indemnities as may be available under
insurance purchased by the Company or provided by the Company under any bylaw,
agreement or otherwise, as such indemnities are permitted under applicable law.


6.5           Facility of Payment. If a minor, person declared incompetent, or
person incapable of handling the disposition of his or her property, is entitled
to receive a benefit, make an application, or make an election hereunder, the
Committee may direct that such benefits be paid to, or such application or
election be made by, the guardian, legal representative, or person having the
care and custody of such minor, incompetent, or incapable person. Any payment
made, application allowed, or election implemented in accordance with this
Section shall completely discharge the Participating Company and the Committee
from all liability with respect thereto.


6.6           Proof of Claims. The Committee may require proof of the death,
disability, competency, minority, or incapacity of any Participant or
Beneficiary and of the right of a person to receive any benefit or make any
application or election.


6.7           Claim Procedure.


(a)           Any person claiming a benefit, requesting an interpretation or
ruling under this SERP, or requesting information under this SERP shall present
the request in writing to the Committee, which shall respond in writing within
90 days. The Committee may, however, extend the reply period for an additional
ninety 90 days for special circumstances. If the claim or request is denied, the
written notice of denial shall state (1) the reason for denial, with specific
reference to the plan provisions on which the denial is based, (2) a description
of any additional material or information required and an explanation of why it
is necessary, and (3) an explanation of the claims review procedure.
 

  8
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




(b)           Within 60 days after the receipt by a claimant of the written
decision described above or the expiration of the claims review period described
above including any extension, the claimant may request review by giving written
notice to the Committee. The claim or request shall be reviewed by the
Committee, which may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing. If the claimant does not
request a review within such sixty-day period, he or she shall be barred from
challenging the original determination.


(c)           The decision on review shall normally be made within 60 days after
the Committee’s receipt of a request for review. If an extension of time is
required for a hearing or other special circumstances, the claimant shall be
notified and the time limit shall be 120 days. The decision shall be in writing
and shall state the reason and the relevant plan provisions. All decisions on
review shall be final and binding on all parties concerned.


(d)           In the event of any dispute over benefits under this SERP, all
remedies available to the disputing individual under this Section 6.7 must be
exhausted, within the specified deadlines, before legal recourse of any type is
sought.


ARTICLE VII
GENERAL PROVISIONS


7.1           No Guarantee of Employment. This SERP shall in no way obligate any
Participating Company to continue the employment of a Participant with the
Participating Company or limit the right of the Participating Company at any
time and for any reason to terminate the Participant’s employment. In no event
shall the SERP constitute an employment contract between the Participating
Company and a Participant or in any way limit the right of the Participating
Company to change a Participant’s compensation or other benefits.


7.2           Other SERP Benefits. Amounts under this SERP shall not be treated
as compensation for purposes of calculating the amount of a Participant’s
benefits or contributions under any pension, retirement, or other plan
maintained by the Participating Company (or a subsidiary or division of the
Participating Company), except as provided in such other plan.


7.3           Tax Withholding. To the extent required by law, the Participating
Company shall withhold from benefit payments hereunder any Federal, state, or
local income or payroll taxes required to be withheld and shall furnish the
recipient and the applicable government agency or agencies with such reports,
statements, or information as may be legally required.


7.4           Missing Payees. If all or portion of a Participant’s SERP benefit
becomes payable and the Committee after a reasonable search cannot locate the
Participant (or his or her Beneficiary if such Beneficiary is entitled to
payment), the Committee may forfeit the Participant’s SERP benefit. If the
Participant (or his or her Beneficiary) subsequently presents a valid claim for
benefits to the Committee, the Committee shall restore and pay the appropriate
SERP benefit.
 

  9
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




7.5           Mistaken Payment. No Participant or Beneficiary shall have any
right to any payment made in error or in contravention of the terms of the SERP,
the Code, or ERISA. The Committee shall have full rights under the law to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery. Recovery shall be made from
future SERP payments, or by any other available means.


7.6           Receipt and Release for Payments. Any payment to a Participant,
Beneficiary, or to any such person’s legal representative, parent, guardian, or
any person or entity specified in Section 6.5, shall be in full satisfaction of
all claims that can be made under the SERP against the Participating Company.
The Participating Company may require such Participant, Beneficiary, legal
representative, or any other person or entity described in Section 6.5, as a
condition precedent to such payment, to execute a receipt and release thereof in
such form as shall be determined by the Participating Company.


7.7           Successors. The provisions of this SERP shall be binding upon and
inure to the benefit of each Participating Company, its successors, and its
assigns, and to the Participants and their heirs, executors, administrators, and
legal representatives.


7.8           Governing Law. The validity of this SERP and any of its provisions
shall be construed, administered, and governed in all respects under and by the
laws of the State of New York (including its statute of limitations and all
substantive and procedural law, and without regard to its conflict of laws
provisions), except as to matters of Federal law. If any provision of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.


IN WITNESS WHEREOF, this L3 Technologies, Inc. Supplemental Executive Retirement
Plan is hereby restated as of January 1, 2017.



     
L3 TECHNOLOGIES, INC.
             
Date:
February 2, 2017
 
By:
/s/ Kevin Weiss
         
Kevin Weiss
         
Vice President – Human Resources.
 

 

  10
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




Appendix A – Pension Plans


Pension Plans


L3 Technologies, Inc. Pension Plan


The Narda MITEQ Pension Plan


L3 Communication Systems - East Retirement Income Plan


L3 Aviation Products Retirement Plan


L3 Aviation Products Retirement Plan II


L3 Communication Systems West Retirement Plan


L3 Communication Systems West Retirement Plan II


L3 Link Simulation & Training Retirement Plan


L3 Pension Plan For Certain Divisions – Ocean Systems and Space & Navigation
Divisions only


L-3 Communications Integrated Systems Retirement Plan


L-3 Communications Infrared Products Retirement Plan (prior to January 1, 2013)


Hycor Pension Plan (prior to October 2000)
 

  A-1
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




Appendix B-1


Special Provisions for the Narda - East Division


This Appendix B-1 contains additional terms of the SERP that apply to
Participants who are employees of the Narda - East Division of the Company
(“Narda East”).


1.           Participation. An employee of Narda East is eligible to participate
in the SERP if he or she became an officer of Narda East prior to January 1,
2003 (regardless of the amount of his or her annual base compensation).


2.           Supplemental Pension Benefit. A Participant shall be entitled to a
Supplemental Pension Benefit equal to the greater of the amount determined under
subsection (a) or (b) below:


(a)           the excess, if any, of:


(1)           the benefit that would have been paid under the Pension Plan to
such Participant (or his or her Beneficiary), in the normal form of benefit
payable to a single participant pursuant to the terms of the Pension Plan, based
on Compensation as defined in Section 4(d) of this Appendix B-1 and irrespective
of the limitations of Sections 401(a)(17) and 415 of the Code, less


(2)           the Pension Benefit that is actually payable under the Pension
Plan to such Participant (or his or her Beneficiary), in the normal form of
benefit payable to a single participant, based on “compensation” as defined in
the Pension Plan and taking into account the limitations of Sections 401(a)(17)
and 415 of the Code.


(b)           the excess, if any, of:


(1)           the benefit that would have been paid to the Participant (or his
or her Beneficiary) in the normal form of benefit payable to a single
participant based on the Basic Plan Benefit Formula under the Basic Plan and
based on compensation as defined in Section 4(d) of this Appendix B-1 and
without regard to the limitations of Section 401(a)(17) and 415 of the Code,
less


(2)           the Pension Benefit that is actually payable under the Pension
Plan to such Participant (or his or her Beneficiary), in the normal form of
benefit payable to a single participant, based on “compensation” as defined in
the Pension Plan and taking into account the limitations of Sections 401(a)(17)
and 415 of the Code.


3.           Payment of Supplemental Pension Benefit. The Supplemental Pension
Benefit payable under this Appendix B-1 shall be subject to all of the terms of
the SERP including, but not limited to, Sections 3.3, 3.4, 3.5 and 3.6.
 

  B-1-1
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




4.           Definitions. The following definitions shall apply solely for
purposes of this Appendix B-1:


(a)           “Average Compensation” means the Compensation, as defined in this
Appendix B-1, of a Participant averaged over the five consecutive years which
produce the highest annual average during the ten-year period (or the number of
years of plan participation, if less than ten) ending on the date on which the
Participant ceases to be a Participant.


(b)           “Basic Plan” means The Narda MITEQ Pension Plan, as amended and
restated effective as of January 1, 2017.


(c)           “Basic Plan Benefit” means a benefit expressed as a single life
annuity beginning at age 65 determined under the following formula:


20% of the Participant’s Average Compensation not in excess of his or her
Covered Compensation, plus 50% of the Participant’s Average Compensation in
excess of his or her Covered Compensation, reduced by 1/15th for each year of
service, determined under the “elapsed time” method, less than 15 years
determined as of the Participant’s 65th birthday, and further reduced by a
fraction, the numerator of which is the Participant’s years of Credited Service
at termination of employment and the denominator of which is the Participant’s
years of Credited Service if he continued in employment with Narda East until
age 65.


(d)           “Compensation” means the aggregate basic rate of annual
remuneration paid by the Narda East division of the Company during the
applicable year of Credited Service, including annual cash bonuses, and amounts
deferred under the L3 Technologies, Inc. Deferred Compensation Plan and L3
Technologies, Inc. Deferred Compensation Plan II, and without regard to the
limitations under Section 401(a)(17) of the Code.


(e)           “Covered Compensation” means the amount of compensation with
respect to which old age and survivors insurance benefits would be provided
under the Social Security Act computed as though for each year until the
Participant reaches age 65 his annual compensation is at least equal to the
taxable wage base, as set for in Revenue Ruling 99-47, 1999-47 I.R.B. 588 or any
successor ruling thereto.


(f)           “Credited Service” means the full years and months of employment
beginning with the first day of the month in which the Participant first became
employed by Narda East (or its predecessor, The Narda Microwave Corporation) and
ending on the Participant’s last day of employment with Narda East.
 

  B-1-2
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




Appendix B-2


Special Provisions for the L3 Communication Systems - East Division


This Appendix B-2 contains additional terms of the SERP that apply to
Participants who are employees of the L3 Communication Systems – East division
of the Company (“CS-East Participants”). The L3 Communications Systems – East
Retirement Income Plan (the “Pension Plan”) has been amended to freeze the
benefit accruals of participants who are not subject to a collective bargaining
agreement and have compensation in excess of specified amounts (the “Frozen HCE
Amendments”) effective January 1, 2010 and January 1, 2017. Any participant in
the Pension Plan whose benefits under the Pension Plan are affected by the
Frozen HCE Amendments and who is not already a Participant in the SERP will
become Participant in the SERP effective as of the first day of the Plan Year
immediately following the date on which such individual ceases to accrue
benefits under the Pension Plan as a result of the Frozen HCE Amendments. As a
result, a Participant may be a CS-East Participant either as a result of the
Frozen HCE Amendments (a “Frozen HCE”) or having been designated as a
Participant in the SERP without regard to the Frozen HCE Amendments (a
“Designated CS-East SERP Participant”). Accordingly, there are two categories of
CS-East Participants: (1) CS-East Participants who are both Designated SERP
Participants and Frozen HCEs, and (2) CS-East Participants who are Frozen HCEs
but not Designated SERP Participants.


Except as otherwise specifically set forth in this Appendix B-2, the SERP
benefits of CS-East Participants shall be calculated in accordance with other
provisions of this SERP; provided, however, that:


(i)           Section 3.7 of the SERP shall not be applicable to any benefits
payable to CS-East Participants under the SERP that would have been payable
under the Pension Plan if the Frozen HCE Amendments had not been adopted; and


(ii)           a CS-East Participant who becomes a Participant in the SERP
solely because of the Frozen HCE Amendments may commence to receive benefit
payments under the SERP on a date elected by such Participant if the individual
makes a written election of an alternate benefit commencement date no later than
30 days following the effective date of such individual’s participation in the
SERP and the date elected is at least six months following the date of the
Participant’s termination of employment.


1.           The Supplemental Pension Benefit of a CS-East Participant who is
both a Designated SERP Participant and a Frozen HCE shall be equal to the
excess, if any, of:


(a)           the benefit that would have been paid under the Pension Plan to
such Participant (or his or her Beneficiary), in the normal form of benefit
payable to a single participant pursuant to the terms of the Pension Plan, if
the Frozen HCE Amendments had not been adopted, based on final average
pensionable earnings, as defined in subsection (c) below and irrespective of the
limitations of Sections 401(a)(17) and 415 of the Code, over
 

  B-2-1
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




(b)           the Pension Benefit that is actually payable under the Pension
Plan to such Participant (or his or her Beneficiary), in the normal form of
benefit payable to a single participant, taking into account the limitations of
Sections 401(a)(17) and 415 of the Code and the Frozen HCE Amendments.


(c)           Solely for purposes of subsection (a) above, the benefit that
would have been payable under the Pension Plan to such Participant (or his or
her Beneficiary), shall be based on “final average pensionable earnings”, which
shall be defined as the sum of:


(1)           The average rate of Pensionable Earnings as defined in the Pension
Plan but excluding management incentive bonuses, determined by taking the amount
of such Pensionable Earnings of an Employee (excluding management incentive
bonuses) during the three calendar years selected from the most recent ten
calendar years of his Period of Employment as defined in Section III(1) of the
Pension Plan in respect of which he shall have the greatest aggregate amount of
Pensionable Earnings (excluding management incentive bonuses), and dividing such
amount by three; and


(2)           The average rate of the Participant’s management incentive
bonuses, determined by taking the amount of such management incentive bonuses of
the Employee during the three calendar years selected from the most recent ten
calendar years of his Period of Employment as defined in Section III(1) of the
Pension Plan in respect of which he shall have the greatest aggregate amount of
management incentive bonuses, and dividing such amount by three.


(d)           Except as otherwise provided in subsection (c), final average
pensionable earnings shall have the meaning provided in the Pension Plan.


2.           The Supplemental Pension Benefit of a CS-East Participant who is a
Frozen HCE but not a Designated CS-East Participant shall be equal to the
excess, if any, of:


(a)           the benefit that would have been paid under the Pension Plan to
such Participant (or his or her Beneficiary), in the normal form of benefit
payable to a single participant pursuant to the terms of the Pension Plan, if
the Frozen HCE Amendments had not been adopted, based on final average
pensionable earnings as defined in the Pension Plan and taking into account the
limitations of Sections 401(a)(17) and 415 of the Code, over


(b)           the Pension Benefit that is actually payable under the Pension
Plan to such Participant (or his or her Beneficiary), in the normal form of
benefit payable to a single participant, taking into account the limitations of
Sections 401(a)(17) and 415 of the Code and the Frozen HCE Amendments.


3.           Additional Benefit. In addition to the Supplemental Pension Benefit
described in Sections 1 and 2 above, a Designated SERP Participant who is an
employee of the L3 Communication Systems - East division of the Company shall
receive a retirement benefit from this SERP equal to the excess, if any, of the
pension benefit calculated based on the formula described in Article V(1)(B) of
the January 1, 1995 Martin Marietta Corporation Retirement Income Plan without
regard to the limitation described in Article 5(1)(c), reduced by the greater of
the pension benefits described in Article 5(1)(d)(i)(A) or (B) of that Plan.
 

  B-2-2
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




4.           Additional Death Benefit to Beneficiary. If a Designated SERP
Participant dies prior to retirement, his designated Beneficiary under the
Pension Plan shall receive a lump sum pre-retirement death benefit from this
SERP equal to the excess, if any, of (a) the lump sum pre-retirement death
benefit which would have been paid to such designated Beneficiary under the
Pension Plan if such payment were not limited by Code Sections 401(a)(17) and
the incidental death benefit rules of Treasury Regulation 1.401-1(b)(1)(i), over
(b) the lump sum pre-retirement death benefit actually payable under the Pension
Plan. Such payment shall be made no later than March 15 of the calendar year
following the calendar year in which the death occurred. Notwithstanding the
foregoing, if the calculation of the amount of a payment is not administratively
feasible due to events beyond the control of the Participant or Beneficiary, the
payment will be treated as made upon the date specified in the prior sentence if
the payment is made during the first taxable year of the Participant or
Beneficiary in which the calculation of the amount is administratively feasible.


5.           Additional Death Benefit to Spouse. If a Designated SERP
Participant dies prior to retirement and after having attained five years of
vesting service under the Pension Plan, his surviving spouse shall receive a
pre-retirement surviving spouse annuity from this SERP equal to the excess, if
any, of (a) the pre-retirement surviving spouse annuity benefit which would have
been paid to such surviving spouse under the Pension Plan if such payment were
not limited by Code Sections 401(a)(17) and 415 and the incidental death benefit
rules of Treasury Regulation 1.401-1(b)(1)(i), over (b) the pre-retirement
surviving spouse annuity benefit actually payable under the Pension Plan. If the
Participant has attained age 55 at the time of death, such annuity shall
commence to be paid no later than March 15 of the calendar year following the
calendar year in which the death occurred. If the Participant has not attained
age 55 at the time of death, such annuity shall commence to be paid no later
than March 15 of the calendar year following the calendar year in which the
Participant’s 55th birthday would have occurred. Notwithstanding the foregoing,
if the calculation of the amount of a payment is not administratively feasible
due to events beyond the control of the Participant or Beneficiary, the payment
will be treated as made upon the date specified in the applicable prior sentence
if the payment is made during the first taxable year of the Participant or
Beneficiary in which the calculation of the amount is administratively feasible.


6.           Contributions to Rabbi Trust. The Company will contribute to the L3
Technologies Supplemental Executive Retirement Plan Trust an amount equal to the
amount required under the governmental Cost Accounting Standards (CAS)
reimbursement rules. To the extent appropriate, the same cost methods and
procedures will be used that would have applied had such benefits accrued under
the Pension Plan.
 

  B-2-3
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




7.           Benefit Accruals beginning January 1, 2011. Notwithstanding any
provision of the foregoing, the benefit calculations under Section 1(a) and 2(a)
above shall be made with respect to benefits accrued on or before December 31,
2010 taking into account only final average pensionable earnings, as defined in
Sections 1(a) and 2(a) respectively, determined through that date. With respect
to benefits accrued on and after January 1, 2011, the benefit calculations under
Section 1(a) and 2(a) shall be made in accordance with those provisions, except
taking into account pensionable earnings, as defined in the Pension Plan, with
respect to each full and partial year of Credited Service commencing on or after
that date, instead of final average pensionable earnings. The benefit
calculations under Section 1(a) above as modified by this Section 7 shall be
computed without regard to the limitations of Code Sections 401(a)(17) and 415
and the benefit calculations under Section 2(a) above as modified by this
Section 7 shall be computed taking into account such limitations.
 

  B-2-4
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




Appendix B-3


Special Provisions for the L3 Communication Systems - West Division


This Appendix B-3 contains additional terms of the SERP that apply to
Participants who are employees of the L3 Communication Systems – West division
of the Company (“CS-West Participants”). The L3 Communications Systems – West
Retirement Plan and the L3 Communications Systems – West Retirement Plan II
(each a “Pension Plan” and collectively the “Pension Plans”) have been amended
to freeze the benefit accruals of participants who have more than $180,000 in
compensation (the “Frozen HCE Amendments”) effective January 1, 2016. Any
participant in a Pension Plan whose benefits under the Pension Plan are affected
by the Frozen HCE Amendments and who is not already a Participant in the SERP
will become Participant in the SERP effective as of the first day of the Plan
Year immediately following the date on which such individual ceases to accrue
benefits under a Pension Plan as a result of the Frozen HCE Amendments. As a
result, a Participant may be a CS-West Participant either as a result of a
Frozen HCE Amendment (a “Frozen HCE”) or having been designated as a Participant
in the SERP without regard to the Frozen HCE Amendment (a “Designated CS-West
SERP Participant”). Accordingly, there are two categories of CS-West
Participants: (1) CS-West Participants who are both Designated SERP Participants
and Frozen HCEs, and (2) CS-West Participants who are Frozen HCEs but not
Designated SERP Participants. References to the “Pension Plan” herein mean the
Pension Plan in which the CS-West Participant was a participant.


Except as otherwise specifically set forth in this Appendix B-3, the SERP
benefits of CS-West Participants shall be calculated in accordance with other
provisions of this SERP; provided, however, that:


(i)           Section 3.7 of the SERP shall not be applicable to any benefits
payable to CS-West Participants under the SERP that would have been payable
under a Pension Plan if the Frozen HCE Amendments had not been adopted; and


(ii)           a CS-West Participant who becomes a Participant in the SERP
solely because of a Frozen HCE Amendment may commence to receive benefit
payments under the SERP on a date elected by such Participant if the individual
makes a written election of an alternate benefit commencement date no later than
30 days following the effective date of such individual’s participation in the
SERP and the date elected is at least six months following the date of the
Participant’s termination of employment.


1.           The Supplemental Pension Benefit of a CS-West Participant who is
both a Designated SERP Participant and a Frozen HCE shall be equal to the
excess, if any, of:


(a)           the benefit that would have been paid to such Participant under
the Pension Plan in which the CS-West Participant participated, in the normal
form of benefit payable to a single participant pursuant to the terms of the
Pension Plan, if the Frozen HCE Amendment had not been adopted, and irrespective
of the limitations of Sections 401(a)(17) and 415 of the Code, over
 

  B-3-1
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------




(b)           the Pension Benefit that is actually payable under the Pension
Plan to such Participant, in the normal form of benefit payable to a single
participant, taking into account the limitations of Sections 401(a)(17) and 415
of the Code and the Frozen HCE amendment.


2.           The Supplemental Pension Benefit of a CS-West Participant who is a
Frozen HCE but not a Designated CS-West Participant shall be equal to the
excess, if any, of:


(a)           the benefit that would have been paid to such Participant under
the Pension Plan in which the CS-West Participant participated, in the normal
form of benefit payable to a single participant pursuant to the terms of the
Pension Plan, if the Frozen HCE amendment had not been adopted, and taking into
account the limitations of Sections 401(a)(17) and 415 of the Code, over


(b)           the Pension Benefit that is actually payable under the Pension
Plan to such Participant, in the normal form of benefit payable to a single
participant, taking into account the limitations of Sections 401(a)(17) and 415
of the Code and the Frozen HCE amendment.


3.           Additional Death Benefit to Beneficiary. Upon the death of a
CS-West Participant who was a Frozen HCE at the time of the Participant’s
termination of employment with the Company, an amount equal to the Additional
Death Benefit that would have been payable under Appendix A of the Pension Plan
in which the CS-West Participant participated if it had not been amended by a
Frozen HCE Amendment will be payable to the CS-West Participant’s designated
beneficiary as determined under the Pension Plan.


4.           Contributions to Rabbi Trust. For each year commencing on or after
January 1, 2016, the Company will contribute to the L3 Technologies Supplemental
Executive Retirement Plan Trust an amount equal to the amount required under the
governmental Cost Accounting Standards (CAS) reimbursement rules. To the extent
appropriate, the same cost methods and procedures will be used that would have
applied had such benefits accrued under the Pension Plans.
 
 

  B-3-2
L3 Technologies, Inc.
   
Supplemental Executive Retirement Plan

--------------------------------------------------------------------------------